Citation Nr: 0824085	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  98-03 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1981 to April 
1987.  The veteran had service with the Michigan Army 
National Guard from April 1987 to April 1997, with a period 
of active duty from September 1990 to May 1991 (to include 
service in Southeast Asia during the Persian Gulf War from 
October 1990 to April 1991).

In a May 1995 rating decision, the RO denied service 
connection for a neuropsychiatric disorder.  Although 
notified of the denial later in May 1995, the veteran did not 
appeal the denial.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1997 rating decision in which the RO declined to 
reopen the claim for service connection for a 
neuropsychiatric condition on the basis that new and material 
evidence had not been received.  In July 1997, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in August 1997, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 1998; in that document, he 
requested a Board hearing at the RO (Travel Board hearing).  
By letter of January 1999, the RO notified the veteran of a 
Travel Board hearing that had been scheduled; however, the 
veteran failed to report for the hearing.

In October 1999 and in March 2000, the Board remanded the 
matter on appeal to the RO for further development; in those 
remands, the Board characterized the claim on appeal as a 
petition to reopen, and then as an original claim for service 
connection, respectively.  In March 2004, the Board again 
remanded the appeal to the RO for further development; at 
that time, the Board clarified that de novo consideration of 
the current claim-specifically related to the veteran's 
later period of service during the Persian Gulf War, and 
later received service medical records-was appropriate.  

Following its consideration of the all the evidence of 
record, the RO denied the veteran's claim, on the merits (as 
reflected in the May 2005 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.

In a December 2005 decision, the Board denied entitlement to 
service connection for an acquired psychiatric disorder, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 2008 
Order, the Court granted a Joint Motion for Remand filed by 
the parties, vacating the Board's December 2005 decision.  

The Board notes that the American Legion previously 
represented the veteran in this appeal.  In September 2006, 
VA received a VA Form 21-22a (Appointment of Individual as 
Claimant's Representative) naming Virginia A. Girard-Brady as 
the veteran's representative.  The Board recognizes the 
change in representation.  See 38 C.F.R. § 20.603 (2007).

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.  

As a final preliminary matter, the Board notes that, in 
August 2004, the veteran filed a claim for nonservice-
connected pension, and service connection for 
gastrointestinal problems, headaches (migraine), joint pains, 
and upper and lower respiratory problems.  A February 2006 
rating decision granted entitlement to nonservice-connected 
pension, however, as there is no indication that the August 
2004 claims for service connection for gastrointestinal 
problems, headaches (migraine), joint pains, and upper and 
lower respiratory problems have yet been addressed by the RO, 
these matters are not properly before the Board; hence, they 
are referred to the RO for appropriate action.  




REMAND

Regarding the claim for service connection for an acquired 
psychiatric disorder, to include as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117, the Board finds that, unfortunately, in 
light of points raised in the Joint Motion, additional RO 
action on the claim is warranted, even though such will, 
regrettably, further delay an appellate decision on this 
matter.  

As indicated above, the veteran had two periods of active 
duty, from August 1981 to April 1987 and from September 1990 
to May 1991, with additional service in the Michigan Army 
National Guard.  However, only the service medical records 
from the veteran's first period of active duty and two 
National Guard examinations, from January 1987 and August 
1991, have been associated with the claims file.  

In November 2002, the RO made a request to the National 
Personnel Records Center (NPRC) for the veteran's complete 
medical/dental records for his period of service from 
September 1990 to May 1991.  In December 2002, the NPRC 
responded that there were no service medical records on file.  

In light of the veteran's service in the Michigan Army 
National Guard, in July 2003, the RO requested the veteran's 
service records from the Michigan Department of Military and 
Veterans Affairs (DMVA).  In August 2003, the Michigan DMVA 
responded by stating that, upon his discharge from the Army 
National Guard, the veteran's medical records were sent to 
the records center in St. Louis, Missouri.  

In obtaining records in the custody of a Federal department 
or agency, VA will make as many requests as are necessary to 
obtain relevant records, and VA will end its efforts to 
obtain such records only if it concludes that the records 
sought do not exist, or that further efforts to obtain those 
records would be futile.  38 C.F.R. § 3.159(c)(2) (2007).  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  Id.  

If VA is unable to obtain the records, the veteran should be 
notified that VA is unable to obtain the records.  This 
notice must identify the records that VA was unable to 
obtain, the efforts that VA made in attempting to obtain the 
records, and any further action VA would take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(2) (West 2002).  

In the Joint Motion, the parties indicated that, upon 
receiving the August 2003 response from the Michigan DMVA, 
the RO did not subsequently request these records from the 
records center.  As such, the parties stated that the RO did 
not satisfy its duty to assist in that it did not continue 
its efforts to obtain records from the Missouri Federal 
records center until such efforts proved futile.  See Joint 
Motion, p. 5.  

Additionally, the parties indicated that the RO failed to 
properly notify the veteran that it could not obtain his 
service medical records, pursuant to 38 U.S.C.A. 
§ 5103A(b)(2) and, as such, the veteran was unaware that his 
service medical records were reported as being located at a 
Federal records center in Missouri.  Therefore, the parties 
found that remand was required so that the RO could satisfy 
the duty to assist and its duty to notify the appellant if 
unable to obtain his service medical records.  See Joint 
Motion, p. 6. 

While the RO did  request from the NPRC service medical 
records from the veteran's second period of active duty, and 
the NPRC responded that no records were on file, the RO has 
not requested other outstanding service medical records from 
the veteran's Army National Guard service.  These records are 
potentially pertinent to the claim on appeal as, during VA 
treatment in March 2004, the veteran gave a past psychiatric 
history of depression first diagnosed in 1991, about 6 months 
after returning from the Gulf War.  

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-28 (1997) (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and, therefore, the Board 
is not free to do anything contrary to the Court's prior 
action with respect to the same claim).  

Hence, the RO should make another attempt to obtain all 
outstanding service medical records, to include those from 
the veteran's service with the Michigan Army National Guard, 
from the NPRC and any other appropriate source. The RO is 
reminded that, in requesting records from Federal facilities, 
efforts to assist should continue until either the records 
are obtained, or sufficient evidence indicating that the 
records sought do not exist, or that further efforts to 
obtain those records would be futile, is received.  See 38 
C.F.R. § 3.159(c)(2) (2007).  If no records are available, 
that fact should be documented, in writing, in the record, 
and the veteran should be provided notice of that fact.  

Review of the claims file also reveals that there may be 
other pertinent Federal records outstanding.  In this regard, 
a November 2005 record of VA psychiatric treatment indicates 
that the veteran had been turned down for SSI, but that he 
had been encouraged to work with his mental health center 
case manager to reapply.  However, no records regarding a 
claim for disability benefits with the Social Security 
Administration (SSA) have been associated with the claims 
file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of any SSA decision 
regarding the claim for disability benefits pertinent to the 
claim on appeal, as well as copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  

While the matter is on remand, the RO should also obtain and 
associate with the claims file all outstanding VA medical 
records.  The claims file currently includes outpatient 
treatment records from the Ann Arbor VA Medical Center (VAMC) 
dated from December 1987 to February 2006.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent VA treatment records from the Ann Arbor VAMC, since 
February 2006, following the current procedures prescribed in 
38 C.F.R. § 3.159 as regards requests for records from 
Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should ensure that 
its notice to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should again contact the NPRC 
(and any other appropriate source) to 
request all outstanding service medical 
records from the veteran's entire period 
of service, to include his service in the 
Michigan Army National Guard.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  

The RO is reminded that it should 
continue efforts to procure the veteran's 
service records until either the records 
or received, or until it receives 
specific information that the records 
sought do not exist or that further 
efforts to obtain them would be futile.  
All records and/or responses received 
should be associated with the claims 
file.  

If any records sought are not obtained, 
the RO should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken

2.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for disability benefits 
pertinent to the claim on appeal, as well 
as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should obtain all records of 
psychiatric evaluation and/or treatment 
from the Ann Arbor VAMC, since February 
2006.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

4.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent the claim for service 
connection for an acquired psychiatric 
disorder, to include as due to 
undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. 
§ 1117, that is not currently of record. 

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his attorney of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).




